DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The abstract of the disclosure is objected to because legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
3.	Claim 5 is objected to because of the following informalities: “Claim 5” depends on itself.  “Claim 5” should depend on any one of precedent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (11,266,938 B2).
6.	Regarding to claim 1, Cheng teaches a dust extraction unit (30 in Fig. 1) comprising: a first and a second air filter (first 22, second 22) removable and mountable within the dust extraction unit (30): a body (60) defining an air flow path operable to receive the first and the second air filter (22, 22), the air flow path passing through the body (60) and through the first and the second air filters (22, 22) when the first and the second air filters (22, 22) are mounted within the body (60) and exiting the dust extraction unit (30);  the body (60) of the dust extraction unit (30) comprising: a first portion (20) operable to receive the first air filter (22) and a second portion (second 20) operable to receive the second air filter (second 22), the first and the second portions (20, 20) being connected by a hinge (50) so that the first portion is moveable between a first configuration in which the first and the second portion define an air flow path though the dust extraction unit (30) and a second configuration which provides access to the portion of the dust extraction unit (30) operable to receive the second air filter (22); wherein the first and the second air filters (22, 22) are releasably clamped (50, 51, 52) within the body (60) of the dust extraction unit (30), the clamping (50, 51, 52) of the air filters (22, 22) being such to form an air tight seal between the filter (22) and the body (60) of dust extraction unit (30) (see also col. 4, lines 15-56 and lines 62-67, col. 5, lines 1-43).
7.	Regarding to claim 2, Cheng shows in Figure 1 that the first and the second air filters (22, 22) are each clamped within the body (60) of the unit (30) by a clamping mechanism (50, 51, 52) comprising a frame (20 in Fig. 4) having a compressible gusset (40) mounted on a surface thereof, wherein when the frame (20) is clamped to the body (60) of the unit (30), the gusset (40) is compressed between a surface of the frame (20) and a surface of the filter (22).
8. 	Regarding to claim 3, Cheng teaches each of the frames (20) is clamped to the body (60) of the unit (30) by a fixing mechanism (50 51, 52 in Fig. 4) which releasably attaches the frame (20) to the body (60) of the unit (30) and holds the frame (20) against a filter (22) so as to compress the gusset (40) between a surface of the frame (20) and a surface of the filter (22) (see also col. 4, lines 15-56, lines 62-67, col. 5, lines 1-43).
9.	Regarding to claims 6 and 7, Cheng shows in Fig. 3 that the dust extraction further comprises an end panel (unlabeled as the end part with casters in Fig. 3) releasably attached to the body (60) of the dust extraction unit (30), wherein removing the end panel provides access to the first air filter (22), wherein a spigot (31 in Fig. 1) providing access for air to flow into the interior of the body (60) of the dust extraction unit (30), wherein an extent of the recess is greater than an extent to which the spigot (31) extends beyond a surface of the central portion of the end panel.
10.	Regarding to claim 8, it is inherent that the periphery of the end panel is reinforced to be able to support the weight of the dust extraction unit (30) when the dust extraction unit (30) rests on the periphery of the end panel (see details of Fig. 3).
11.	Regarding to claim 9, Cheng further shows in Figure 4 a second gusset (40, 41, 42) located between surfaces of the first and the second portions (20, 20) of the dust extraction unit (30) which rest against each other.
12.	Regarding to claim 10, Cheng teaches one or more mechanical fasteners (50 in Fig. 1) are configured to hold the first and the second portions (20, 20) of the dust extraction unit (30) in the first configuration wherein the one or more mechanical fasteners (50, 51, 52) are operable to compress the second gusset (40) between surfaces of the first and the second portions (20, 20) of the dust extraction unit (30) which rest against each other when the first and the second portions of the dust extraction unit (30) are in the first configuration (see details of Fig. 5).
13.	Regarding to claim 11, Cheng shows in Fig. 1 that the first air filter (first 22) is operable to filter dust particles from air entering the body of the dust extraction unit (30)  and the second air filter (second 22) is operable to filter air which has passed through the first air filter (first 22).
14. 	Regarding to claim 12, Cheng further teaches a fan (11 in Fig. 3) mounted within the body (60) of the dust extraction unit (30) wherein the fan (11) is located within the air flow path defined by the body (60) of the dust extraction unit (30) downstream of the first and the second air filters (22, 22). 
15.	 Claim 13 calls for a third air filter.  Cheng teaches only 2 filters (22, 22) and not 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third filter, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
16.	Regarding to claim 14, Cheng shows in Figure 1 a control panel (10 in Fig. 1) for controlling the air flow generated by the fan (11).
17.	Regarding to claim 15, Cheng teaches the dust extraction unit (30) mounted on casters (unlabeled “wheels” at the bottom of dust extraction unit (30) in Figs. 1-3) wherein a plurality of bosses (24) are located on an outer surface of the dust extraction unit (30) opposite a surface on which the casters are located, the bosses (24) being configured to receive the casters of a second dust extraction unit to facilitate stacking the dust extraction units (30, 30) (see also col. 2, lines 29-33, col. 4, lines 5-13).
Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (11,266,938 B2), as applied supra, in view of Conrad (8,739,357).
21.	Claims 4 and 5 call for one or more lugs extending from a periphery of the frame with through holes for receiving bolts.  Cheng does not disclose any lug on the periphery of the frame to facilitate fastening.  Conrad discloses a lug assembly (see unlabeled “lug” in Fig. 15, 150 in Figs. 2 & 3, 132b in Fig. 9 and 136a, 136b, paragraphs 31-39) with through hole.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a lug assembly as taught by Conrad for the frame (20) of Cheng since it is well known in the fastening art that a combination of lug with a through hole and bolt would facilitate tightly fitted assembly to prevent any air leakage or air bypassing around the frame.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 07, 2022